Citation Nr: 0827855	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-35 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Crohn's Disease.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  Service in Vietnam and award of the Combat 
Infantry Badge and the Purple Heart Medal are evidenced in 
the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for 
service connection for Crohn's Disease.  The veteran 
disagreed and perfected an appeal.

In March 2008, the veteran and his representative presented 
evidence and testimony in support of the veteran's claim at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Issue not on appeal

The veteran's August 2003 claim also sought service 
connection for post-traumatic stress disorder (PTSD), which 
was granted in the August 2004 rating decision evaluated as 
10 percent disabling effective August 11, 2003, the date VA 
received the veteran's claim.  In an August 2007 rating 
decision, the RO increased the veteran's rating evaluation to 
30 percent disabling effective August 11, 2003.  In a written 
statement received by the RO on August 3, 2007, the veteran 
waived further appeal of the issue regarding PTSD.  Moreover, 
at the March 25, 2008, hearing, the veteran and his 
representative agreed that the only remaining issue on appeal 
was entitlement to service connection for Crohn's Disease.  
For those reasons, the Board finds that the issue of 
entitlement to an increased initial disability rating for 
PTSD is not on appeal.  See 38 C.F.R. § 20.204 (2007).




FINDING OF FACT

A preponderance of the competent evidence of record is 
against a conclusion that the veteran's Crohn's Disease was 
incurred during service.


CONCLUSION OF LAW

Entitlement to service connection for Crohn's Disease is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a stomach and 
gastrointestinal disorder during service which resulted in a 
current diagnosis of Crohn's Disease.  The Board will address 
certain preliminary matters and then render a decision on the 
issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
October 2003 and May 2007.  The RO informed the veteran in 
both letters what was required to substantiate a claim for 
service connection by informing him that the evidence needed 
to show a current disability, the incurrence of an in-service 
injury or disease, and medical evidence of a nexus between 
the two.

In addition, both letters notified the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice in the May 2007 letter.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), excerpts from his Army personnel file, as well 
as all pertinent private medical records identified by the 
veteran are in the claims file.  The veteran was provided 
medical examinations pertaining to his claim, including in 
August 2004.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the introduction, the veteran and his 
representative presented evidence and testimony at a 
videoconference hearing before the undersigned VLJ.  The 
Board further notes that after the hearing, the veteran 
submitted a statement by his wife for consideration by the 
Board.  The veteran's representative expressly waived the 
veteran's right to have such evidence considered by the RO in 
a written April 2008 statement.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2007).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2007); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 
13 Vet. App. 117, 120 (1999), the Court stated that in Savage 
it had clearly held that 38 C.F.R. § 3.303 does not relieve 
the claimant of his burden of providing a medical nexus.

Analysis

The veteran contends that a September 1970 bout of 
gastroenteritis was misdiagnosed and was actually the 
beginning of what was later diagnosed as Crohn's Disease.  He 
further contends that the diarrhea, weakness, fatigue and 
weight loss he experienced in September 1970 continued after 
service and that he experiences the same symptoms currently, 
and that those symptoms form the basis for his diagnosis of 
Crohn's Disease.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each Hickson element in turn.

With regard to element (1), the Board notes that the record 
contains several diagnoses of Crohn's Disease.  The first 
diagnosis of record is February 1994.  An August 2004 VA 
medical examiner also diagnosed the veteran with Crohn's 
Disease.  Thus, element (1) is satisfied.

With regard to element (2), the veteran's service medical 
records (SMR) indicate that the veteran was treated in 
Vietnam at a field hospital for what was diagnosed as 
gastroenteritis.  The records indicate that on September 23, 
1970, the veteran reported he had had a two day history of 
fever, chills, frontal headaches, vague myalgia of the arms, 
legs and back, intermittent nausea and diarrhea.  The 
veteran's temperature was recorded as 102 degrees.  A 
September 25, 1970, entry indicates the veteran's condition 
was stable and that the veteran "feels much better."  The 
note indicates that the veteran's nausea and diarrhea 
episodes had decreased and that all other symptoms were 
negative.  A September 26 note indicates tat the veteran's 
temperature "spiked to 102 degrees last evening," but the 
veteran had no complaints.  A September 28, 1970, entry notes 
that veteran's condition was stable, the veteran had no 
complaints and that he was discharged from the hospital.  

There is no other entry regarding gastroenteritis or other 
stomach condition in the SMR between September 1970 and his 
discharge in September 1971, with the exception of an entry 
on the veteran's July 1969 pre-induction physical where the 
veteran indicated that he had had stomach problems.  A note 
by the examining medical officer indicates that the veteran 
reported he "has nervous stomach" and complaints of 
indigestion.  There was a note of "no ulcer."  In addition, 
the veteran's August 1971 discharge physical also indicated 
that he had stomach problems.  The examining medical officer 
indicated "Hx [history] of nervous stomach since age 13," 
but no history of significance.  

The Board finds that there is no evidence of a combination of 
manifestations sufficient to identify Crohn's Disease, that 
the contemporary medical evidence establishes that the 
veteran's gastrointestinal condition is evidenced by merely 
isolated findings and no indication that the condition was 
chronic.  Thus, evidence of continuity of symptomatology is 
required.  See 38 C.F.R. § 3.303(b) (2007).

To show continuity of symptomatology, the veteran has 
testified that the symptoms he experienced in September 1970 
have continued from that time until the present time.  See 
hearing transcript at pages 3-8; March 2007 statement and 
February 2008 statement in lieu of VA Form 646.  The veteran 
stated he was initially treated in the early 1970s after 
discharge, and diagnosed with Crohn's Disease in the early 
1980's.  The veteran's wife stated in an April 2008 statement 
that she met the veteran in January 1971 and married him in 
June 1971, three months before he was discharged from active 
duty.  During the time he was in service, she was aware that 
he had "trouble with his stomach."  She stated that the 
veteran did not seek medical treatment then because he was 
"stubborn," but that she did recall him seeking treatment 
in 1972 or 1973 and thereafter for his gastrointestinal 
disorder.  

The Board observes that the veteran and his wife are 
competent as lay witnesses to testify about what the 
veteran's symptoms were at a given period of time.  Competent 
lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or 
experience, and such evidence must be provided by a person 
who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  There is nothing in the record 
which indicates that the veteran and his wife were unable to 
see the veteran's symptoms and relate them to the Board.  

However, it is the province of the Board to determine 
credibility of evidence in the record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998).  In assessing whether the evidence provided by a 
lay witness is credible, the Board can look to records which 
were created or maintained during the time period that is the 
subject of the witness' statements and determine whether the 
witness statements are supported or not by the records.  See 
Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  The Board may also assess whether the delay in 
bringing a claim weighs against the veteran's later 
assertions.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  Finally, the Board 
can assess the statements of a veteran by assessing whether 
the fact that no supporting medical records exist is evidence 
that weighs against the veteran's claim.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

The Board finds that the gap in time between the veteran's 
symptoms and his first claim for benefits - roughly between 
September 1971 and August 2003 - a period of more than 20 
years, weighs against the testimony and statements of the 
veteran and his wife.  The Board observes that the veteran 
and his representative have stated that they were unable to 
obtain medical records from his treatment in the "70's, 80's 
and early 90's," because they were destroyed.  See hearing 
transcript at page 8.  However, the Board finds that the lack 
of evidence in the form of contemporary medical records 
predates the purported private treatment after discharge.  

As noted above, the veteran's SMRs show that there were no 
complaints or treatment of stomach or gastrointestinal 
concerns for a year following the September 1970 issues.  
This includes a six month period where the veteran was no 
longer in Vietnam, but rather was stationed at Ft. Knox, 
Kentucky, and thus, presumably, not required to be in the 
field or with his unit in combat.  The Board notes that the 
veteran's contentions that he continued to have considerable 
weight loss because of nausea and diarrhea is also not 
supported by contemporary evidence.  The veteran entered 
service weighing 116 pounds and left service weighing 130 
pounds, and indicated on the August 1971 discharge report of 
medical history that he had not had any recent weight loss or 
gain.  

The Board notes that the veteran's statements regarding the 
conditions he was treated for after service and the diagnosis 
of Crohn's Disease in the early 1980s is of little probative 
weight.  The veteran's account of what health care providers 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

After consideration of all the evidence, the Board finds that 
the statements of the veteran and his wife regarding the 
continuity of symptomatology relating to Crohn's Disease is 
outweighed by the gap in time, the fact that no medical 
records exist demonstrating such continuity and the 
contemporary records indicate no chronicity of the singular 
event relied upon by the veteran.

The Board finds that Hickson element (2) is not satisfied.  
For the sake of completeness, the Board will briefly address 
the remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

As noted above, in Voerth v. West, 13 Vet. App. 117, 120 
(1999), the Court stated that that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.  In this case, with regard to element (3), there is 
only one medical opinion of record regarding a nexus between 
the veteran's current Crohn's Disease and his active service.  
The August 2004 VA medical examiner provided the following 
opinion:

Without any records between the time the patient 
got out in 1971 and 1993, it is not possible to 
relate his Crohn's disease to any condition that he 
had in service.  If you could find some medical 
records from the 1970s that show his treatment that 
would be helpful.  The Crohn's disease is not 
related to an acute episode of gastroenteritis 
which occurred in 1970.

Thus, the only medical nexus evidence of record is against 
the veteran's claim.

To the extent that the veteran and his wife contend that the 
symptoms he experienced during service and after service are 
related to his current Crohn's Disease, the Board observes 
that such contentions purport to relate a medical conclusion.  
There is nothing in the record which supports a conclusion 
that either the veteran or his wife is competent to render 
such medical opinions.  Thus, they are not probative medical 
evidence of a nexus between the veteran's service and his 
current disorder.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).

For those reasons, the Board finds that Hickson element (3) 
is not satisfied.

Conclusion

For the reasons stated above, the Board finds that the 
medical opinion that no nexus exists between the veteran's 
current Crohn's Disease and his active duty service, and the 
gap in time between the claimed on-set of his condition and 
the claim, and the negative evidence of chronicity weigh 
against the veteran's claim.  Thus, entitlement to service 
connection is not warranted.


ORDER

Entitlement to service connection for Crohn's Disease is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


